TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00362-CR




Raymond Moreland, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 2044461, HONORABLE JON N. WISSER, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record was originally due to be filed on September 22, 2005.  On
January 18, 2006, this Clerk notified the responsible court reporter, Ms. Cathy Mata, that the record
was due no later than February 22, 2006.  The record has not been received and the court reporter
failed to respond to this Court’s notice that the record is overdue. 
The court reporter for the 299th District Court, Ms. Cathy Mata, is ordered to file the
reporter’s record no later than April 28, 2006.  See 37.3(a)(2).  No further extension of time will be
granted.
It is ordered April 4, 2006.
 
Before Chief Justice Law, Justices Patterson and Pemberton
Do Not Publish